Digitally signed by
                                                                               Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                             Illinois Official Reports                         the accuracy and
                                                                               integrity of this
                                                                               document
                                     Appellate Court                           Date: 2021.03.22
                                                                               15:34:51 -05'00'



                 In re Commitment of Montanez, 2020 IL App (1st) 182239



Appellate Court          In re COMMITMENT OF JOSE MONTANEZ (The People of the
Caption                  State of Illinois, Petitioner-Appellee, v. Jose Montanez, Respondent-
                         Appellant).



District & No.           First District, Third Division
                         No. 1-18-2239



Filed                    May 6, 2020
Rehearing denied         September 10, 2020



Decision Under           Appeal from the Circuit Court of Cook County, No. 11-CR-80023; the
Review                   Hon. Peggy Chiampas, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Michael R. Johnson, Kate E. Levine, and Ian C. Barnes, of Johnson &
Appeal                   Levine LLC, of Chicago, for appellant.

                         Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
                         Solicitor General, and Michael M. Glick and Evan B. Elsner, Assistant
                         Attorneys General, of counsel), for the People.
     Panel                     PRESIDING JUSTICE ELLIS delivered the judgment of the court,
                               with opinion.
                               Justices McBride and Howse concurred in the judgment and opinion.


                                               OPINION

¶1        Respondent, Jose Montanez, pleaded guilty to murder and aggravated criminal sexual
      assault based on a crime he committed in Illinois in 1987. As his 40-year sentence was expiring,
      the State petitioned to commit respondent as a sexually violent person (SVP). At the
      commitment hearing, which consisted solely of competing expert testimony, the trial court
      found that respondent so qualified and ordered him committed.
¶2        Respondent says the evidence was insufficient to support the finding. He also claims that
      the trial court improperly considered the underlying bases of the experts’ testimony for its truth
      and that the court improperly mischaracterized one expert’s testimony. We find the evidence
      sufficient to support the finding and no error committed by the court. We thus affirm.

¶3                                          BACKGROUND
¶4        In 1992, respondent was arrested in California after allegedly attempting to rape two
      women at the apartment complex where he worked. At the time of this arrest, he was also
      wanted in connection with a 1987 murder committed in Illinois. Because he was suspected of
      murder, California dismissed its charges and extradited respondent to Illinois.
¶5        Illinois then charged respondent with first degree murder, aggravated criminal sexual
      assault, and concealing a homicidal death stemming from that 1987 murder. During trial,
      defendant entered a blind guilty plea to one count of first degree murder, one count of criminal
      sexual assault, and the concealment charge. He was ultimately sentenced to 40 years’
      imprisonment. See People v. Montanez, 2013 IL App (1st) 110168-U, ¶ 2.
¶6        In October 2011, just before his anticipated release from prison, the State filed a petition
      under the Sexually Violent Persons Commitment Act (Act) (725 ILCS 207/1 et seq. (West
      2010)) to commit respondent to the Department of Human Services (DHS). In December 2011,
      the trial court found probable cause to believe that respondent was an SVP and transferred him
      to DHS.
¶7        Over the next few years, respondent remained in DHS custody while the parties conducted
      their expert discovery. In 2017, nearly six years after the probable-cause finding, the case
      proceeded to trial. The trial testimony consisted of three expert witness, two for the State and
      one for respondent. The parties stipulated to the qualifications of each expert.

¶8                                     I. Dr. Allison Schechter
¶9        Dr. Allison Schechter performed respondent’s SVP evaluation on behalf of the Illinois
      Department of Corrections (DOC). When conducting an SVP evaluation, she reviews
      “documentation from an offender’s master file, attempt[s] to conduct a clinical interview,
      conduct[s] a risk assessment, formulat[es] a diagnosis, formulat[es] an opinion and then
      writ[es] a report.” The master file “contains information such as relevant court documents,



                                                  -2-
       police reports, and offender’s Department of Corrections disciplinary record, medical records,
       and any other relevant documentation that’s available.”
¶ 10        In formulating her diagnosis and opinion, Dr. Schechter reviewed the documents in the
       master file. She also interviewed respondent in September 2011, while respondent was near
       the end of his prison sentence. Later in September 2011, she issued her first report, concluding
       that respondent was an SVP. She updated this report twice over the next six years, while
       respondent was held under the court’s probable-cause finding with DHS. These updates were
       necessary to incorporate current records from the DHS Treatment and Detention Facility
       (TDF) as well as updating her diagnosis to conform to the newly released Diagnostic and
       Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). Respondent declined a new
       interview during this update process. These updates did not affect her opinions on respondent.
¶ 11        Dr. Schechter diagnosed respondent with antisocial personality disorder and drug abuse
       disorders. These diagnoses were consistent among all three experts and were not contested at
       trial. However, Dr. Schechter also diagnosed respondent with “other specified paraphilic
       disorder. *** Nonconsenting females in a controlled environment.”
¶ 12        She testified that, according to the DSM-5, a “paraphilia denotes any intense and persistent
       sexual interest other than sexual interest in genital stimulation or preparatory fondling with
       phenotypically normal, physically mature consenting human partners.” A paraphilic disorder
       “is a paraphilia that is causing distress or impairment to the individual or whose satisfaction
       entails personal harm or risk of harm to others.” Other specific paraphilic disorders are those
       “in which symptoms that are characteristic of a paraphilic disorder that cause clinically
       significant distress or impairment in social, occupational, or other important areas of
       functioning predominate” but do not meet the criteria for the eight specific paraphilic disorders.
       Additionally, the impairment must be present for at least a six-month period.
¶ 13        In Dr. Schechter’s view, the “[e]vidence suggests Mr. Montanez has demonstrated a
       repeated pattern that *** is indicative of him having a sexual interest in sexual activity with
       females who are unwilling to engage in sexual activity with him. He seeks satisfaction of this
       paraphilic interest in a manner that entails personal harm or risk of harm to others.” She found
       a “repeated pattern” based on the details of respondent’s crimes contained in the master file.
       There was only evidence that respondent has committed three sex-related crimes: the Illinois
       murder, the attempted rape in California, and a charge for contributing to the sexual
       delinquency of a child from 1974.
¶ 14        First, the Illinois case. Dr. Schechter testified that “according to all documentation that I
       saw, the offense occurred in 1987 in Cook County. Mr. Montanez brought the victim back to
       his apartment, sexually assaulted her, strangled her to death, and then sexually assaulted her
       again after she was deceased.” Doctor Schechter cited information in the documentation she
       reviewed indicating that respondent reportedly bragged to his friends about committing the
       crime by saying, “I f*** her, I killed her, and then I f*** her again.”
¶ 15        After the murder in 1987, respondent fled to California. While in California, in 1991, the
       records indicated that respondent attempted to rape two women who lived in an apartment
       complex where he was working as a handyman. Dr. Schechter stated that “[a]ccording to police
       reports, photographs of the victims on the day of the offense as well as sworn testimony of the
       victims testifying under oath,” respondent went over to the victims’ apartment and told them
       that he “had a surprise for them, but he wanted them to come separately to see the surprise.”


                                                   -3-
¶ 16        One of the victims followed. He led the victim to a vacant apartment where he “had set up
       an air mattress and had a hammer and duct tape.” According the reports, respondent then
       attacked the victim and restrained her with duct tape. Respondent tried to remove the victim’s
       pants but could not because she was wearing a belt. After subduing the first victim, respondent
       went back to the apartment to lure the second woman. The first victim was able to escape and
       alert her roommate that respondent had attempted to sexually assault her. The two women
       fought back, and respondent fled the scene. Though respondent was never convicted of the
       California crime, Dr. Schechter considered it because “it spoke to a pattern of behavior that
       has occurred over time.”
¶ 17        As the final sex crime, Dr. Schechter considered a 1974 conviction for contributing to the
       sexual delinquency of a child. At the time, respondent was 17 years old. The doctor admitted
       that there was very limited information about this crime, but the limited information available
       showed that respondent was “known to be harboring and having sex with a 16-year-old girl
       who had been reported as missing to the police.”
¶ 18        Dr. Schechter was specifically questioned about respondent’s lack of sexual misconduct
       while incarcerated. Based on DOC records, respondent had relatively few misconduct tickets
       and absolutely none were, in any way, sexual in nature. Based on this, counsel asked how she
       could determine that respondent still had paraphilic disorder if he had not exhibited sexual
       misconduct since 1991. She responded that “based on all that I know about this disorder, this
       disorder is not likely to simply go away or remit on its own. It can be effectively managed with
       significant treatment, but it is not likely to simply go away on its own.” Although it had been
       offered, respondent had not undergone therapy or treatment.
¶ 19        As noted above, Dr. Schechter also diagnosed respondent with antisocial personality
       disorder and various substance abuse disorders. She explained that these disorders “exacerbate
       the paraphilic disorder or make it worse. It makes it more likely Mr. Montanez will engage in
       criminal and violent behavior towards others without considering other people’s rights or
       safety.” For example, police records state that respondent indicated that “when he drinks he
       gets the urge to choke people. He was under the influence of substances at the time of his 1987
       offense and at the time he was arrested in California.” As for the antisocial personality disorder,
       it is indicated by a “disregard for the safety of others” and “lack of remorse, as indicated by
       being indifferent to or justifying having hurt, mistreated, or stolen from another.”
¶ 20        Dr. Schechter also administered the Hare Psychopathy Checklist-Revised (PCL-R) to
       identify traits of psychopathy. Psychopathy “is a personality construct wherein individuals
       generally demonstrate a selfish callous and remorseless use of others. They have a difficult
       time accepting responsibility for their actions, and they generally lead a chronically unstable
       or antisocial lifestyle.” Respondent scored a total of 30, “which places him in the 84th
       percentile rank. According to these scores, he demonstrates a high degree of psychopathic traits
       relative to adult male incarcerated offenders.”
¶ 21        In calculating respondent’s risk of reoffending, Dr. Schechter used the Static-99R and
       Static-2002R actuarials. She stated that these “are two of the widely used actuarial instruments
       used to assess the risk of sex offenders.” These are “empirically derived tool[s] used to aid in
       the assessment of risk.” Based on the actuarial calculations, Dr. Schechter determined
       respondent was at an “average” risk of reoffense.
¶ 22        However, the doctor explained that this was a baseline, average risk of reoffense for
       offenders whose profiles were similar to respondent’s. These actuarials do not calculate an

                                                    -4-
       offender’s individual risk of reoffending. In fact, the developers of the actuarial instruments
       remind evaluators of the need to consider individual factors. To determine individual risk, an
       evaluator applies dynamic risk and protective factors. Dynamic risk factors are individual
       characteristics indicating an increased risk of reoffense, whereas protective factors indicate
       reduced risk.
¶ 23       In evaluating respondent, Dr. Schechter considered a number of dynamic risk and
       protective factors. In her expert opinion, there were numerous risk factors that increased
       respondent’s likelihood of reoffending. For example, she applied a “sexualized violence”
       factor. She applied this factor because, after reviewing the records, she concluded that
       respondent’s
               “1987 Illinois offense and 1991 California offenses were both very violent and brutal
               in nature. Both of them involved him using strapping tape to restrain victims and
               involved the use of choking.
                   Records indicate that at the time of Mr. Montanez’s California offense, he was
               married, which indicates that although he had consensual sexual activity available to
               him at that time, he continued to seek out situations of engaging in nonconsensual sex
               with a nonconsenting victim.”
¶ 24       She also considered various protective factors, including age, health, and sex offender
       treatment. She concluded that none of these factors applied. As for age, on cross, Dr. Schechter
       acknowledged that studies show a marked decline in recidivism for sex offenders older than
       60. However, she declined to apply the protective factor because “any age-based risk reduction
       was taken into account in the scoring on the actuarial instruments. [Respondent] is not as yet
       of significantly advanced age enough to warrant an additional age-based risk reduction that
       was not already accounted for by the actuarial instruments.” As for the actuarial reduction,
       each expert agreed that respondent was entitled to an automatic two-point reduction based on
       the fact he is over 60.
¶ 25       There was also evidence that respondent has had numerous medical issues. He suffers from
       issues with his wrists and has worn braces on both wrists for over a decade. There was also
       some suggestion that he is suffering from a degenerative disorder in his back. Further, the
       medical records show that respondent has a history of herniation and colostomy. (The record
       is unclear as to whether he still had a colostomy bag at the time of the hearing.)
¶ 26       The doctor recognized that respondent’s “medical conditions appear to be chronic in nature
       and long-standing in nature.” She concluded, however, that “none of these medical conditions
       while they may somewhat reduce his mobility, none of them are significantly debilitating or
       imminently life-threatening enough to warrant an additional medical-based risk reduction.”
¶ 27       Respondent never participated in sex offender treatment during his incarceration. And
       “[s]ince his arrival at the TDF since 2011, he has consistently refused to participate in any sex
       offender treatment.”
¶ 28       Dr. Schechter concluded that: “In my opinion, Mr. Montanez meets criteria to be found to
       be a sexually violent person.” She believes that he is “substantially probable to reoffend,”
       meaning “[m]uch more likely than not.” She agreed that he is “dangerous because these mental
       disorders make it substantially probable he will engage in future acts of sexual violence.”




                                                   -5-
¶ 29                                        II. Dr. Edward Smith
¶ 30       Dr. Smith is an SVP evaluator working with the DHS. His testimony was substantially
       similar to Dr. Schechter’s. He reviewed the same master file but, unlike with Dr. Schechter,
       respondent refused an interview. Like the other evaluators, he issued his initial report and
       subsequently updated it. While there were some minor changes, his conclusion did not change
       with these updates.
¶ 31       Dr. Smith also diagnosed respondent with antisocial personality and drug abuse disorders.
       And while Dr. Smith diagnosed respondent with paraphilia, it was slightly different than Dr.
       Schechter’s diagnosis. Dr. Smith diagnosed respondent with “other specified paraphilic
       disorder, nonconsenting females with sadistic features in a controlled environment.” Like Dr.
       Schechter’s testimony, he also defined paraphilia, nonconsenting females as intense sexual
       arousal from sexual activity with nonconsenting persons; this “arousal is typically manifested
       either through sexual fantasies, sexual urges, or sexual behaviors.”
¶ 32       While Dr. Schechter briefly described what the records told her about respondent’s 1987
       murder, Dr. Smith described it in greater detail. According to him, the records he reviewed
       indicated that:
               “On November 25, 1987, [respondent] was reportedly at a party where he met a female
               victim. He took the woman back to his apartment. At some point in the evening they
               were consuming alcohol and drugs. During the evening when he brought her back to
               the apartment, he eventually sexually assaulted her and strangled her to the point where
               she died.
                   Prior to her passing away, [respondent] had indicated that she was unable to
               essentially ward him off due to her, I believe, level of intoxication. She told him to
               stop, but he continued to sexually assault and strangle her. He commented after—he
               commented that after he killed her, that he continued to eat and drink and that it didn’t
               bother him at all. He had also reportedly bragged to friends that he had, quote/unquote,
               f*** her, killed her, and then f*** her again.”
¶ 33       When asked how the paraphilia diagnosis fit respondent, he responded:
               “So the offenses that I had referred to earlier beginning with the 1987 offense and then
               proceeding to the [California] offense in 1991, so obviously over a period of a number
               of years, [respondent] engaged in sexual behavior with at least two nonconsenting adult
               females. Those interactions were considered to be physically and sexually violent and
               aggressive.
                   During that course of time, he reportedly completed and attempted to complete the
               sexual assault in the midst of that level of sadistic features so the idea that he was
               somewhat aroused to causing or inflicting psychological and physical suffering on
               another person. Over the course of time, you know, he acknowledged statements
               making statements that he acknowledged committing the 1992 offense and records
               indicated that he also acknowledged and admitted to guilt in those during his guilty
               plea related to the trial we had talked about earlier.”
¶ 34       Specifically, regarding sadistic features:
               “So sadistic features again involve the infliction of physical or psychological suffering
               on another individual. In the 1992 case, he reportedly engaged in sexual intercourse



                                                   -6-
               with her against her will. While doing that, choked her and continued to choke her
               despite the fact that she indicated that she wanted him to stop.
                   In the 1991 case, again physically assaulting her and then also throughout that
               process continuing to attempt to sexually assault her through that process suggest [sic]
               that there is some level of that infliction of physical or psychological suffering on the
               individual.”
¶ 35       Dr. Smith also used the Static-99R and Static-2002R to calculate respondent’s baseline risk
       of reoffending. His application of the actuarials resulted in the same risk as Dr. Schechter—
       “average.” Based on the actuarial scores, Dr. Smith explained that, as a baseline, respondent
       was 1.38 or 1.39 times more likely to reoffend than the average sex offender.
¶ 36       Dr. Smith also considered various dynamic risk and protective factors. Dr. Smith applied,
       for example, a “deviant sexual interest” factor, which is “sexual interest that is outside of what
       would be considered normal consensual appropriate sexual interactions.” He based this factor
       on the details of respondent’s crimes as he understood them. He also elevated respondent’s
       risk based on his diagnosis of antisocial personality disorder and the high PCL-R score on the
       test administered by Dr. Schechter.
¶ 37       Like Dr. Schechter, Dr. Smith did not apply any protective factors. He did not apply an age
       reduction because “as I mentioned earlier, he does get a reduction on the actuarial instruments
       for his age. In my opinion that in and of itself does not reduce his risk below that of substantial
       probability.” Regarding respondent’s medical conditions, he believes that they “do not appear
       to be debilitating conditions to the point that would significantly lower his risk to reoffend.”
¶ 38       Dr. Smith also opined that respondent was “substantially probable to reoffend,” meaning
       “much more likely than not.” He agreed that respondent was “dangerous because he suffers
       from a mental disorder that is congenital or acquired.” Specifically, “[o]ther specified
       paraphilic disorder, nonconsenting females with sadistic features in a control [sic]
       environment”; antisocial personality disorder; and the drug abuse disorders. He also agreed
       that “these mental disorders affect his emotional or volitional capacity and predispose him to
       make continued acts of sexual violence.”
¶ 39       On cross-examination, Dr. Smith acknowledged that the creator of the Static-99R and
       Static-2002R conducted research in 2005, which concluded that the prior actuarials actually
       overestimated risk of recidivism as people age. This was “inconsistent” with Dr. Smith’s
       opinion that the actuarials underestimate risk. Dr. Smith’s contrary opinion was based on “the
       factors that are not considered on the actuarials.” When pressured on how many dynamic risk
       factors are enough to deviate from the actuarials, he repeatedly insisted that “there is no
       particular cut-off number *** it’s me that decides that.”
¶ 40       Dr. Smith acknowledged that the baseline actuarial score would be insufficient to find
       respondent an SVP. But he again insisted that respondent qualified based on his actual risk.
¶ 41       The doctor also conceded that the drug abuse disorders are “not sufficient for civil
       commitment” and “typically” neither is antisocial personality disorder. Instead, in this case, he
       acknowledged that only “the diagnosis of other specified paraphilic disorder would be
       sufficient for commitment under the Act.”




                                                    -7-
¶ 42                                         III. Dr. Lesley Kane
¶ 43       Dr. Kane was respondent’s retained expert. Dr. Kane reviewed the same master file as the
       other two doctors and interviewed respondent in 2012. Based on her evaluation, she agreed
       with the State’s experts’ diagnoses of antisocial personality disorder and drug abuse disorders,
       though she did opine that the antisocial personality “has possibly dissipated to an extent.” Her
       major disagreement was about whether respondent qualifies as an SVP.
¶ 44       She did not believe that respondent qualified for two reasons. First, his age. She testified
       that “the risk of recidivism particularly for rapists tends to decline pretty markedly after 60.”
       Secondly, she did not “believe that [respondent] clearly meets a diagnosis, a paraphilic
       diagnosis.” As for the paraphilia, she focused on the ratio of respondent’s non-sex crimes to
       sex crimes. Dr. Kane testified that the records she reviewed indicated that respondent had more
       “non-sexual offenses,” such as damage to property and burglary. This led her “to believe that
       [respondent’s] behavior and the sex offenses too were more related to antisocial behavior.”
¶ 45       She also highlighted respondent’s disciplinary record while incarcerated. These records
       show that “[h]e had some major and minor tickets for a variety of different infractions. He
       didn’t have any sexual misconducts”—despite having had contact with female employees at
       both the DOC and TDF. This was significant because “it lends support for a diagnosis of
       antisocial personality disorder if they have—if an individual has some history in a structured
       setting of sexual misconducts, that lends support for a paraphilic diagnosis.”
¶ 46       When questioned about her disagreement with a paraphilia diagnosis, Dr. Kane testified
       that “there is not enough evidence to indicate a pattern or recurrent intense sexual arousal to
       non-consent.” She highlighted that paraphilia must involve a pattern of “recurrent and intense”
       sexual arousal. She had the same conclusion for sadism: “there just isn’t enough evidence to
       suggest that he is aroused by—or sexually aroused by the humiliation and suffering of another
       person.”
¶ 47       Like the State’s experts, Dr. Kane’s application of the actuarials showed an average risk of
       reoffending. She applied a number of dynamic risk factors—“substance abuse, childhood
       criminality, personality disorder, history of emotional abuse, noncooperation with supervision.
       There might be one more that I’m not thinking of.” However, unlike the State’s evaluators, she
       concluded that protective factors should apply.
¶ 48       She first conceded that the “main” protective factor, sex offender treatment, did not apply.
       However, she believed that the age and medical conditions factors did. As for age, she noted
       that, at the time of the hearing, respondent was 61. She assigned this protective factor because
       “according to the Static-99-R, he gets a reduction in his score due to his age because research
       indicates that as they reach the age of 60, that it declines pretty markedly and particularly for
       individuals who have committed acts of rape.”
¶ 49       As for his medical conditions, Dr. Kane identified his degenerative disk disease and wrist
       problems. While these issues do not have a “significant effect” on his ability to reoffend,
       “[t]here could be if there is—for individuals that are included to commit acts of rape, there is
       some that to be strong to a degree versus somebody who molests children doesn’t need that
       type of strength or power over somebody. So there could be a little bit of a decline.”
¶ 50       Ultimately, Dr. Kane concluded that “[she] do[es] not believe that Mr. Montanez meets the
       criteria as a sexually violent person under the Act.”



                                                   -8-
¶ 51        On cross-examination, Dr. Kane noted that respondent denied sexually assaulting the
       murder victim during her interview with him. While discussing the 1987 crime, “[Respondent]
       indicated that it was consensual, that he choked her after the sex. So I don’t know exactly—
       nobody knows exactly what went on because there is no victim to discuss that offense.” The
       State asked whether she believed his statement of the crime. Her response: “I don’t know.
       There is no evidence to suggest that it wasn’t consensual, that the actual sex act wasn’t
       consensual.” The State then attempted to impeach her with a question from her deposition. In
       it, the State asked: “ ‘Do you believe his narrative? Answer. No.’ ” At trial, her response to
       this impeachment was “Right. I’m not disputing that he is an unreliable historian.” On redirect,
       respondent’s counsel pointed out that the impeachment statement—“Do you believe his
       narrative?”—was asked after a discussion of the California crime, not the Illinois murder.

¶ 52                                     IV. Trial Court’s Ruling
¶ 53      After closing arguments, the court found respondent to be a sexually violent person. In
       rendering judgment, the court explained its conclusion at length:
                  “So Dr. Allison Schechter testified that Mr. Montanez, the Respondent, met the
              criteria to be found an SVP. He was convicted of a sexually violent offense that’s under
              Case No. 92 CR 8560, where he did, and this is significant, plead guilty to first degree
              murder, aggravated criminal sexual assault, and a concealment of a homicidal death. In
              that particular case, Dr. Schechter testified, and under cross-examination as well, I find
              extremely credible that Mr. Montanez brought the victim to his apartment, that he
              sexually assaulted her, strangled her to death, sexually assaulted her again, and that the
              Respondent was quoted by a friend as stating, I f*** her. I killed her, and then I f***
              her again. That he showed friends where the victim’s body was buried. And that when
              the body of the victim was exhumed aside from putting her in the attic after a few days
              and then taking her down into the basement, digging a hole and covering her with
              cement, when that body was exhumed the victim was found to be restrained with duct
              tape.”
¶ 54      The court found that last fact concerning the use of duct tape in the Illinois crime
              “particularly significant because duct tape was also used by Montanez in the California
              was in 1992 where he was changed with false imprisonment, battery and assault with a
              deadly weapon. That Dr. Schechter indicated that and there was extensive cross-
              examination regarding the doctor’s findings, specifically regarding the aggravated
              criminal sexual assault and in my, this Court’s opinion in assessing her credibility that
              she did find that these crimes or the crimes including the California case, and I will
              address that in a moment, were sexually motivated particularly indicating, I f*** her. I
              killed her. I f*** her again, in the California case in particular where the Respondent
              used duct tape in order to restrain one of the victims in this matter to the point of using
              that duct tape around her face that her nose was broken, her hands were bound as well,
              and I would base that on the testimony that Dr. Schechter reviewed and testified to, and
              that she did find, Dr. Schechter, that Respondent did meet the criteria.”
¶ 55      The court continued by discussing Dr. Smith. It noted that
              “this was not, both doctors coming to that conclusion, not just specifically based on the
              Respondent pleading guilty to an aggravated criminal sexual assault, and I heard their
              testimony, but they gave through their testimony specific reasons and factors that were

                                                   -9-
               subject to cross-examination that brought them to that conclusion, and which is in the
               record.”
¶ 56       The court then discussed Dr. Kane. The court focused primarily on the State’s
       “impeachment.” The judge noted “Doctor Kane’s answer, right. I’m not disputing that he is an
       unreliable historian.” This statement was “very concerning to th[e] Court.” The court
       determined that “Mr. Montanez was interviewed by Dr. Kane. She concedes that he is not a
       reliable historian, yet, her testimony elicited that based on his reporting, and she did not just
       take that into account, she did take into account the documents as she indicated, but I am not
       persuaded by Dr. Kane’s assessment, her evaluation, nor her opinion regarding this case.”
¶ 57       The court concluded: “I believe that the crimes, the offenses of 92 CR 8560 as [sic] the
       California case as well were sexually motivated. The testimony of Dr. Schechter and Dr. Smith
       support that.” The court then found that the State had proven beyond a reasonable doubt that
       respondent was an SVP.
¶ 58       Respondent filed a posttrial motion raising a number of alleged errors. Pertinent here, in
       paragraph 11(b) of the motion, respondent claimed “[t]hat during the trial court’s ruling, it
       erred in: *** accepting Dr. Schechter’s and Dr. Smith’s basis-of-opinion testimony as factual
       truth of which they had firsthand knowledge.”
¶ 59       The court denied respondent’s posttrial motion. In announcing that decision, the trial court
       began by doing a paragraph-by-paragraph discussion of the motion. However, the court
       stopped short of specifically articulating its reasoning on paragraph 11(b) before it denied the
       motion. The closest the court came to discussing the issue is when it articulated its basis for a
       different paragraph—“paragraph seven.” The court stated it had
               “ruled that if Dr. Schecther and the other—the doctor’s [sic] relied upon—and pursuant
               to Illinois the state pursuant to the SVP Act, which specifically allows for that. That if
               the doctor’s [sic] relied on those records in forming their opinions, then those records
               that the doctor’s [sic] reviewed to form the basis of their opinions are admissible and
               subject to cross. And I made such ruling specific with that in mind.”
¶ 60       Respondent timely appeals the circuit court’s finding that he is an SVP.

¶ 61                                            ANALYSIS
¶ 62       On appeal, respondent claims that (1) the State failed to prove he was a sexually violent
       person beyond a reasonable doubt, (2) the court erred in taking the expert’s basis of opinion
       testimony as true, and (3) the trial court misremembered and misrepresented the testimony of
       the defense expert whose opinion it rejected. We take these arguments in order before adding
       some thoughts of our own on the record presented in this case.

¶ 63                                                I
¶ 64       We begin with the sufficiency of the evidence. The Act allows the State to commit a
       criminal defendant, who is otherwise entitled to be released from incarceration, if it can prove
       he qualifies as an SVP. In re Detention of Hardin, 391 Ill. App. 3d 211, 216 (2009). The State
       must prove beyond a reasonable doubt that (1) respondent was convicted of a sexually violent
       offense, (2) he has a mental disorder, and (3) the mental disorder makes it substantially
       probable that he will engage in further acts of sexual violence. In re Commitment of Fields,
       2014 IL 115542, ¶ 20; see 725 ILCS 207/5(f), 35(d) (West 2016).

                                                   - 10 -
¶ 65       The Act defines “mental disorder” as “a congenital or acquired condition affecting the
       emotional or volitional capacity that predisposes a person to engage in acts of sexual violence.”
       725 ILCS 207/5(b) (West 2016). When reviewing the court’s determination that respondent is
       an SVP, we ask whether, “viewing the evidence in the light most favorable to the State, any
       rational trier of fact could find the elements proved beyond a reasonable doubt.” Fields, 2014
       IL 115542, ¶ 20; In re Commitment of Kelly, 2012 IL App (1st) 110240, ¶ 31; In re Detention
       of Lieberman, 379 Ill. App. 3d 585, 598 (2007). We must be mindful that our review does not
       permit us to reweigh the evidence or second-guess the credibility judgments of the trial court.
       See Fields, 2014 IL 115542, ¶ 27; Lieberman, 379 Ill. App. 3d at 602.
¶ 66       Respondent does not dispute that he was convicted of a sexually violent offense. He claims
       the State’s experts failed to prove he had a mental condition or, if he had a condition, that it
       makes it substantially probable that he will engage in future acts of sexual violence.
¶ 67       As is the usual case, only experts testified at respondent’s hearing. See In re Commitment
       of Gavin, 2014 IL App (1st) 122918, ¶ 4 (Gavin I) (“As is common with commitment
       proceedings under the SVP Act, only expert witnesses testified.”). Based on the testimony, the
       proofs come down to the competing diagnoses from the expert witnesses. Dr. Schechter and
       Dr. Smith diagnosed respondent with some form of paraphilia, nonconsenting, while Dr. Kane
       did not believe that there was enough evidence of a pattern of intense sexual arousal to confirm
       that diagnosis.
¶ 68       Respondent first argues that the evidence was insufficient to prove that he has a mental
       disorder which makes him substantially probable to reoffend. He focuses primarily on the
       predisposition (risk) aspect of “mental disorder,” as opposed to the existence of a condition
       generally. He first cites his “average” risk computed by the actuarial scores. It is true that the
       evidence showed his “average” scores would likely not rise to the level required to find that
       respondent was “substantially probable” to reoffend. Dr. Smith admitted as much:
                    “MR. COYNE [(RESPONDENT’S COUNSEL)]: And with regard to the 99R, that
               score of three gives him a 7.9 percent change of sexual recidivism over five years,
               right?
                    DR. SMITH: Compared to a routine sample, yes.
                    Q. And it is your opinion that that is substantially more likely to reoffend 7.9
               percent change of reoffending?
                    A. Again that statistic in and of itself, no.
                    Q. So that particular score on the Static-99 does not mean he is much more likely
               to reoffend, does it?
                    A. That percentage in particular, no.
                    Q. And when we get to the Static-2002R, the second actuarial that you employed,
               his score was a four, is that correct?
                    A. Correct.
                    Q. And that particular score gives him a 9.7 percent chance of recidivism over five
               years, right?
                    A. In a routine sample, yes.
                    Q. And he is not unroutine except for the fact he’s had a finding of probable cause
               to be in this proceeding, right?


                                                   - 11 -
                   A. I would consider him to be more of the high-risk category.
                   Q. Based on what?
                   A. Again, based on factors external to the instrument.
                   Q. Okay. So if you put him in the high-risk section, then he’s only got a 16 percent
                chance of reoffending, correct?
                   A. In five years?
                   Q. Yes, sir.
                   A. Yes.
                                                    ***
                   Q. And is it your opinion that a 16 percent chance of recidivism over five years is
                much more likely than not to reoffend?
                   A. Again, that statistic in and of itself, no.”
¶ 69        Focusing solely on the actuarial scores is an untenable position. For one, all three doctors
       clearly testified that, in calculating an individual’s personal risk, they must consider factors
       beyond the actuarials. Dr. Schechter and Dr. Smith explicitly indicated that their consideration
       of these factors—and lack of protective factors—was what raised respondent’s risk to the level
       of “substantially probable.”
¶ 70        Respondent acknowledges as much but attacks those experts’ use of these dynamic risk
       factors. He isolates many of these factors and factually challenges their veracity. But the
       evidence at trial shows that these considerations are made by the experts, using their
       professional judgment. And our case law has relied heavily on the conclusions of experts in
       these cases. In re Commitment of Gavin, 2019 IL App (1st) 180881, ¶ 36 (Gavin II) (“The
       Illinois Supreme Court has not given us guidance as to what sort of factual predicate suffices
       to establish the presence of a mental disorder. Instead, it has relied heavily on expert testimony,
       deferring to the factfinder on expert credibility.”); see also Fields, 2014 IL 115542, ¶¶ 21-27.
       The fact that respondent’s expert, Dr. Kane, disagreed with Dr. Schechter and Dr. Smith on
       the conclusion about whether a mental condition makes him substantially probable to reoffend
       is not sufficient for us to conclude that the State failed to meet its burden of proof. See In re
       Detention of White, 2016 IL App (1st) 151187, ¶¶ 58-62 (affirming finding that respondent
       was an SVP despite fact that his expert disagreed with State’s two experts—Dr. Schechter and
       Dr. Smith—on the presence of a mental disorder).
¶ 71        Respondent next argues that, “[e]ven if the State established that Mr. Montanez’s
       likelihood of reoffending rises to the level of substantially probable, the State failed to prove
       the causal link between [respondent’s] mental disorder and the substantial probability that he
       will reoffend that is required by the SVP Act.” In response, the State argues that their experts’
       diagnosis of other specific paraphilic disorder is, by definition, causally linked to sexual
       reoffending.
¶ 72        As defined by the doctors, a “paraphilia denotes any intense and persistent sexual interest.”
       Dr. Schechter and Dr. Smith testified that respondent’s paraphilic disorder was a “qualifying
       mental disorder as defined by the Act.” Again, the Act defines “mental disorder” as “a
       congenital or acquired condition affecting the emotional or volitional capacity that predisposes
       a person to engage in acts of sexual violence.” 725 ILCS 207/5(b) (West 2016).
¶ 73        What the State’s argument fails to recognize is that, on this point, respondent is not
       challenging whether paraphilia “predisposes a person to engage in acts of sexual violence” but

                                                   - 12 -
       whether that predisposition makes him “substantially probable” to reoffend. It is completely
       conceivable that a person could have a “mental condition” as defined by the Act without being
       “substantially probable” to reoffend. In fact, these separate proofs are the second and third
       elements articulated in Fields, 2014 IL 115542, ¶ 20 (“(2) he has a mental disorder; and (3) the
       mental disorder makes it substantially probable that we will engage in acts of sexual violence”).
       So while the experts testified that paraphilic disorder is a “mental condition,” that, alone, is
       insufficient to prove the “substantially probable” element of an SVP petition.
¶ 74       Unfortunately for respondent, the State’s experts did make the connection between his
       mental disorders and his probability of reoffending. When asked “Is he dangerous because
       these mental disorders make it substantially probable he will engage in future acts of sexual
       violence?” Dr. Schechter responded “Yes.” As for Dr. Smith, he did not make this connection
       directly. Instead, he testified:
                    “MR. GLENN [(ASSISTANT ATTORNEY GENERAL)]: Doctor, do you have an
                opinion, to a reasonable degree of psychological certainty, based upon your review of
                the records, use of risk assessment tools, based upon your education, training, and
                experience as to the Respondent’s risk of reoffending?
                    DR. SMITH: Yes.
                    Q. And what is it?
                    A. That he’s substantially probable to reoffend.
                    Q. And what does that mean?
                    A. Much more likely than not.
                                                      ***
                    Q. Is he dangerous because he suffers from a mental disorder that is congenital or
                acquired?
                    A. Yes.
                    Q. What mental disorder?
                    A. Other specified paraphilic disorder, nonconsenting females with sadistic features
                in a control [sic] environment, alcohol, cannabis, and cocaine use disorders in a
                controlled environment and antisocial personality disorder.
                    Q. And do these mental disorders affect his emotional or volitional capacity and
                predispose him to make continued acts of sexual violence?
                    A. Yes.”
¶ 75       While certainly not as direct as Dr. Schechter’s testimony, Dr. Smith identified that
       respondent was “substantially probable” to reoffend and tried to bridge the connection between
       this risk and his mental disorders. Although counsel asked whether respondent was
       “dangerous” because of his mental disorder, it seems clear enough that by “dangerous” he
       meant a risk to reoffend based on his mental disorder.
¶ 76       It is the province of the trier of fact to draw reasonable inferences from witness testimony.
       In re Detention of Welsh, 393 Ill. App. 3d 431, 455 (2009). We do not require any specific,
       precise, or exact testimony to find that an expert sufficiently made the connection between
       respondent’s mental condition and risk of reoffense. See Gavin II, 2019 IL App (1st) 180881,
       ¶ 50 (“When reading the experts’ conclusions in their proper context, we find the record shows
       their determinations about Gavin’s likelihood to reoffend eminently linked to their conclusions


                                                  - 13 -
       that he had a mental disorder.”). Here, the trial court reasonably concluded that Dr. Smith was
       connecting the dots between respondent’s risk of reoffending and his mental disorders.
¶ 77        Viewing the evidence in the light most favorable to the State, we conclude that a rational
       trier of fact could have determined that the State proved respondent was an SVP beyond a
       reasonable doubt.

¶ 78                                                   II
¶ 79       Respondent next complains that the trial court improperly considered the basis of the
       experts’ testimony for its truth, as substantive evidence. While he concedes that the court could
       consider the underlying facts of respondent’s sexually violent history for the limited purpose
       of evaluating the overall credibility of the experts’ opinions, respondent says the trial court
       went further and adopted those facts as true and relied on them for its ruling.
¶ 80       We review evidentiary errors for an abuse of discretion. Gavin I, 2014 IL App (1st) 122918,
       ¶ 67. A circuit court abuses its discretion if its ruling is based on an erroneous view of the law
       or a clearly erroneous assessment of the evidence. Seymour v. Collins, 2015 IL 118432, ¶ 50;
       see Highmark Inc. v. Allcare Health Management Systems, Inc., 572 U.S. 559, 563 (2014).

¶ 81                                                  A
¶ 82       Before addressing the merits, the State claims respondent forfeited the argument by failing
       to raise a contemporaneous objection at trial and in a posttrial motion. Our supreme court has
       held “that a defendant need not interrupt a trial court to correct a trial court’s misapprehension,
       after defense counsel has just argued the same to the court.” People v. Mitchell, 152 Ill. 2d 274,
       324-25 (1992); see People v. Saldivar, 113 Ill. 2d 256, 266 (1986).
¶ 83       In Saldivar, the defendant argued on appeal that the trial court improperly considered the
       wrong factors in aggravation of his sentence. Saldivar, 113 Ill. 2d at 266. During closing
       arguments, defense counsel “briefly” discussed using homicide as an aggravating factor—the
       claimed error. Id. Although the State argued that defendant waived the argument on appeal,
       our supreme court “[did] not believe this is a proper case for the application of the waiver rule.”
       Id. “To preserve any error of the court made at that time, it was not necessary for counsel to
       interrupt the judge and point out that he was considering wrong factors in aggravation,
       especially in light of the argument that had preceded the ruling.” Id.
¶ 84       Relying on Saldivar, the court in Mitchell reached a similar conclusion. There, the State
       argued the defendant waived review of his claim that the trial court failed to accurately recall
       testimony “because defense counsel failed to bring the inaccuracy to the court’s attention.”
       Mitchell, 152 Ill. 2d at 324. But during closing argument, defense counsel argued that
       defendant’s testimony at the suppression hearing showed he was not free to leave and
       warranted the suppression of his confession. Id. at 325. Our supreme court acknowledged that
       defendant’s testimony, if true, would show that a reasonable person was not free to leave. Id.
       at 322. However, in recalling the testimony, and refusing to suppress the confession, the trial
       court explained that it found “no testimony whatsoever that defendant felt he was not free to
       leave.” Id. at 323-24. Because counsel made a specific point of arguing the evidence in favor
       of suppression, the court did “not believe under these circumstances that defendant has waived
       this issue for review.” Id. at 325.



                                                   - 14 -
¶ 85        We likewise believe that a finding of forfeiture here is inappropriate. For one thing, it
       would be unreasonable to expect counsel to interrupt the trial court during its explanation of
       its decision. That is true for several reasons. One is the general respect that lawyers typically
       show the trial court while the court is speaking, respect that judges rightfully demand and
       encourage.
¶ 86        But another reason is that, until the trial court had finished speaking, respondent’s counsel
       could not know what the trial court would or would not say next. Yes, the trial court discussed
       the facts underlying the experts’ conclusion, but for all counsel knew, the next sentence out of
       the trial court’s mouth might have been a recognition that the court could not consider the facts
       for their truth.
¶ 87        At what point in time, precisely, was counsel supposed to object? It is not as if the trial
       court stated, explicitly, that it was taking the facts considered by the experts for their truth.
       Rather, the trial court’s discussion of the facts, for all respondent’s counsel knew, could have
       been nothing more than a discussion of the propriety of the different pieces of evidence the
       experts considered, with a follow-up soon to come of the court acknowledging that it could not
       consider those facts for their truth. It is easy to say in hindsight that counsel should have
       objected at this point or that point. But respondent’s counsel could not have fully appreciated
       whether the trial court was considering the underlying facts of the case as true until the trial
       court stopped talking, its decision having been announced.
¶ 88        And at that point, of course, the case was over. Counsel could have objected at that point,
       but that would have been nothing more than what counsel ultimately did by filing a posttrial
       motion. And we flatly reject the State’s claim that respondent failed to raise this objection in
       the posttrial motion. He clearly did. As we noted above, his posttrial motion argued “[t]hat
       during the trial court’s ruling, it erred in: *** accepting Dr. Schechter’s and Dr. Smith’s basis-
       of-opinion testimony as factual truth of which they had firsthand knowledge.”
¶ 89        Under these circumstances, it would be terribly unfair to deny respondent his day in court
       on this appellate argument. We find no forfeiture.

¶ 90                                                   B
¶ 91        That gets us to the merits of the argument. Again, respondent claims that the trial court
       accepted as true the information concerning respondent’s sexually violent history on which the
       State’s experts relied for their conclusions that respondent was an SVP.
¶ 92        Experts may rely on hearsay or other inadmissible evidence as long as experts in that field
       would reasonably rely on such information to reach their conclusions. In re Commitment of
       Hooker, 2012 IL App (2d) 101007, ¶ 51; People v. Lovejoy, 235 Ill. 2d 97, 142 (2009); see Ill.
       R. Evid. 703 (eff. Jan. 1, 2011) (“If of a type reasonably relied upon by experts in the particular
       field in forming opinions or inferences upon the subject, the facts or data need not be
       admissible in evidence.”). And the factfinder may consider those inadmissible underlying facts
       for the “limited purpose” of “deciding what weight, if any, [to] give the [expert’s] opinions.”
       Illinois Pattern Jury Instructions, Civil, No. 2.04 (2008) (hereinafter IPI Civil (2008) No. 2.04).
¶ 93        We say the “limited purpose” because the factfinder may not consider the underlying facts
       and data for their truth. People v. Williams, 238 Ill. 2d 125, 143 (2010); Lovejoy, 235 Ill. 2d at
       145; see IPI Civil (2008) No. 2.04 (expert-basis testimony “is not evidence in this case and
       may not be considered by you as evidence”). In other words, we ask the factfinder, in


                                                   - 15 -
       determining the credibility of the expert, to evaluate (among other things) the underlying facts
       on which the expert relied. But the factfinder is not permitted to accept those facts as true.
       Williams, 238 Ill. 2d at 143; Gavin I, 2014 IL App (1st) 122918, ¶¶ 68, 73 (facts underlying
       expert’s testimony “can only be used by the jury to assess the weight of the experts’ opinions,
       and not for the truth of the matter asserted”).
¶ 94       One can imagine instances where it is easy to see the distinction between evaluating the
       expert’s basis evidence merely to determine how much to credit the expert opinion, on the one
       hand, and determining the truth of those underlying facts, on the other. For example, a
       factfinder might be more likely to credit an expert who relied on the sworn trial testimony of
       John Doe over one who relied on a post by John Doe on his Facebook page—not because the
       information in either instance is necessarily true or false but because the first source seems
       more generally reliable than the second, and thus the first expert seems more careful or
       impartial than the second. Or the factfinder might credit an expert who relied on a treatise that
       has been universally accepted in the industry compared to another expert’s reliance on a treatise
       that has been met with considerable controversy—again, not because one treatise’s information
       is necessarily true or better but because the first expert seems to be conducting a safer, more
       conservative analysis.
¶ 95       But we are kidding ourselves if we think this distinction is anything but extremely subtle
       and exceedingly difficult, in practice, to apply. It is nearly impossible, in most instances, for a
       factfinder to determine the reliability of underlying facts without also determining whether
       those underlying facts are true. And if the factfinder determines that the underlying facts are
       true, it is even harder to imagine how that factfinder can wall off that finding. This is not an
       original thought:
                “ ‘[T]he jury is told not to consider the otherwise inadmissible basis testimony for its
                truth. *** [T]his limiting instruction is even more troubling than most. It asks of juries
                something that is not just practically difficult, but logically incoherent. *** [Because]
                expert basis testimony is only relevant—even for the limited purpose of evaluating the
                expert’s testimony—if it turns out to be true. If the expert’s basis is false, any
                conclusions reached on that basis are unsubstantiated and unhelpful. To admit basis
                testimony for the nonhearsay purpose of jury evaluation of the experts is therefore to
                ignore the reality that jury evaluation of the expert requires a direct assessment of the
                truth of the expert’s basis. Having invited the jury to make such an assessment, is it
                either fair or practical then to ask the jury to turn around and ignore it?’ ” Gavin I, 2014
                IL App (1st) 122918, ¶ 78 (quoting David H. Kaye et al., The New Wigmore: A
                Treatise on Evidence: Expert Evidence § 4.7.2 (2d ed. 2010)).
¶ 96       If this mental demarcation seems hard for a factfinder to apply, it is harder still for an
       appellate court to enforce on review. How can we tell when a factfinder has crossed the
       impermissible line from (1) finding the underlying factual basis sufficiently reliable to credit
       the expert’s opinion testimony to (2) finding that those underlying facts, never admitted into
       evidence (and perhaps incapable of admission), are true?
¶ 97       It is a difficult task when the factfinder is a jury, which never explains the reasons for its
       verdict (the occasional special interrogatory aside). In those cases, the best we can do is draw
       inferences from the arguments made to the jury by the parties in closing argument. Compare
       Gavin I, 2014 IL App (1st) 122918, ¶¶ 73-74 (State impermissibly presented underlying basis
       evidence and thus invited jury to consider that information for its truth), with In re Commitment

                                                    - 16 -
        of Butler, 2013 IL App (1st) 113606, ¶¶ 32-34 (State properly emphasized to jury that basis
        evidence was relevant only to considering reliability of expert testimony overall).
¶ 98         Here, however, because the case was tried to the bench, our task is simpler. For one thing,
        we begin with the presumption that the trial court considered the evidence only for its proper,
        limited purpose. People v. Bailey, 374 Ill. App. 3d 1008, 1023 (2007). That presumption may
        be rebutted only by “an affirmative showing to the contrary from the record on appeal.” People
        v. Avery, 227 Ill. App. 3d 382, 389 (1992). And for another, the trial court meticulously
        explained its reasoning. We do not have to guess what the factfinder was thinking based on the
        arguments presented by the State; we have a transcript.
¶ 99         And on at least one occasion during the trial, the trial court addressed this very issue. After
        the State presented the testimony of its two expert doctors, the State sought to admit into
        evidence the doctors’ reports. Respondent’s counsel objected on hearsay grounds, arguing that
        “[t]here could be information in that report that she didn’t testify to that I would have no ability
        to cross-examine about if it were admitted to the Court and the Court reviewed and used it for
        a finding.” The trial court, wanting to make it “very, very clear,” advised the parties that, while
        the reports could be admitted into evidence, “[t]hey will not be used or read by this Court as
        substantive evidence. [T]his Court will base its finding exclusively and only on the trial
        testimony that was heard under oath subject to cross-examination.” The trial court understood
        that the experts’ trial testimony, not the underlying bases of that testimony, was the only
        evidence that could properly be considered for its truth.
¶ 100        Nevertheless, respondent identifies two passages of the trial court’s final ruling, both of
        which occurred during its discussion of Dr. Schechter’s testimony. The trial court was most
        impressed with two pieces of underlying evidence. The first underlying fact was a statement
        attributed to respondent, in which he allegedly recounted the 1987 Illinois rape/murder to his
        friends this way: “I f*** her. I killed her. I f*** her again.” The second underlying fact was
        the similarity between the 1987 Illinois crime and the later California one, in that each involved
        the use of duct tape to subdue the victims or would-be victims.
¶ 101        As to the first of these, the statement attributed to respondent, the court repeated it several
        times in announcing its decision, including this:
                 “In [the Illinois] case, Dr. Schechter testified, and under cross-examination as well, I
                 find extremely credible that Mr. Montanez brought the victim to his apartment, that he
                 sexually assaulted her, strangled her to death, sexually assaulted her again, and that the
                 Respondent was quoted by a friend as stating, I f*** her. I killed her, and then I f***
                 her again.” (Emphases added.)
¶ 102        The court then went on to compare the 1987 Illinois case with the California crime, noting
        the use of duct tape in each case. The court noted again Dr. Schechter’s testimony concerning
        the Illinois crime, in which respondent
                 “showed friends where the victim’s body was buried. And that when the body of the
                 victim was exhumed aside from putting her in the attic after a few days and then taking
                 her down into the basement, digging a hole and covering her with cement, when that
                 body was exhumed the victim was found to be restrained with duct tape.
                     This was particularly significant because duct tape was also used by Montanez in
                 the California case in 1992 where he was charged with false imprisonment, battery and
                 assault with a deadly weapon. That Dr. Schechter indicated that and there was extensive


                                                     - 17 -
                  cross-examination regarding the doctor’s findings, specifically regarding the
                  aggravated criminal sexual assault and in my, this Court’s opinion in assessing her
                  credibility that she did find that these crimes or the crimes including the California
                  case, and I will address that in a moment, were sexually motivated particularly
                  indicating, I f*** her. I killed her. I f*** her again, in the California case in particular
                  where the Respondent used duct tape in order to restrain one of the victims in this
                  matter to the point of using that duct tape around her face that her nose was broken,
                  her hands were bound as well, and I would base that on the testimony that Dr.
                  Schechter reviewed and testified to, and that she did find, Dr. Schechter, that
                  Respondent did meet the criteria.” (Emphases added.)
¶ 103       Respondent claims that these passages show that the trial court considered the basis
        testimony for its truth, thus allowing the experts to impermissibly serve as “mere conduits for
        hearsay.” Williams v. Illinois, 567 U.S. 50, 80 (2012). The trial court, says respondent, adopted
        the underlying facts as gospel—as “extremely credible”—and thus crossed the line from
        considering the underlying evidence as to the expert’s credibility into the impermissible
        consideration of this basis testimony for its truth.
¶ 104       But we consider the trial court’s comments in the context of its entire resolution of the
        matter. And in many instances while announcing its judgment, the trial court made it clear that
        it understood the limited use of the basis testimony. The trial court opened its comments by
        stating, “I want to make it very clear that my findings are based on the doctors.” In the portion
        we quoted above, while discussing the connection between the Illinois and California crimes,
        the trial court noted that it was considering this testimony “in assessing [Dr. Schechter’s]
        credibility.”
¶ 105       In discussing Dr. Smith, who considered many of the same things as Dr. Schechter, the
        court noted that it “found Dr. Smith’s testimony *** to be credible.” The court noted, as to
        both State experts, that “they gave through their testimony specific reasons and factors that
        were subject to cross-examination that brought them to that conclusion” that respondent was
        an SVP.
¶ 106       And as to Dr. Kane, the trial court found that Dr. Kane’s testimony was subject to
        diminished credibility because she relied in part on her interview with respondent, despite
        admitting herself that respondent’s word could not be trusted—that he was an “unreliable
        historian.” As discussed below, respondent argues that the trial court took that admission from
        Dr. Kane out of context, but that is not the point here. The salient point here is that the trial
        court was considering that basis testimony precisely how it is supposed to be considered—not
        for its truth but in determining whether the expert was credible in relying on it in the first place.
¶ 107       And finally, the trial court itself, in denying respondent’s posttrial motion, likewise at least
        somewhat touched on this topic when it noted that it had
                  “ruled that if Dr. Schechter and the other—the doctor’s [sic] relied upon—and pursuant
                  to Illinois the state pursuant to the SVP Act, which specifically allows for that. That if
                  the doctor’s [sic] relied on those records in forming their opinions, then those records
                  that the doctor’s [sic] reviewed to form the basis of their opinions are admissible and
                  subject to cross. And I made such ruling specific with that in mind.”
¶ 108       In sum, the record does not affirmatively show that the trial court considered the expert-
        basis evidence for its truth. There is sufficient indication in the trial court’s overall comments
        to demonstrate that the trial court was considering the facts and circumstances of respondent’s

                                                     - 18 -
        history in the context of having been relied upon and supporting the expert’s opinions. See
        Butler, 2013 IL App (1st) 113606, ¶ 34 (though prosecutors discussed respondent’s sexually
        violent history in narrative form in closing argument, prosecutors often referenced the
        reasonableness of experts in relying on that information, suggesting jury was not being asked
        to consider truth of those comments).

¶ 109                                                  III
¶ 110       Finally, and as previewed above, respondent complains that the trial court failed to
        accurately recall the attempted impeachment of Dr. Kane and that this failure led the trial court
        to improperly reject Dr. Kane’s testimony in its entirety.
¶ 111       The trial court’s failure to accurately recall testimony denies a defendant his or her due
        process right to a fair trial. Mitchell, 152 Ill. 2d at 322-23; also People v. Williams, 2013 IL
        App (1st) 111116, ¶ 75 (“Our supreme court has held that the failure of the trial court to recall
        and consider evidence that is crucial to a criminal defendant’s defense is a denial of the
        defendant’s due process.”). We will find a violation of due process only where the record
        “affirmatively shows” that the court did not accurately recall the testimony. People v. Simon,
        2011 IL App (1st) 091197, ¶ 91.
¶ 112       In rendering its judgment, the court focused on Dr. Kane’s statement that “I am not
        disputing that he is an unreliable historian.” During her examination, Dr. Kane testified that
        there was too little information about what happened during the Illinois crime. Specifically,
        there was very little evidence that respondent committed a sexual assault during the Illinois
        murder, notwithstanding the fact that he pleaded guilty to that crime. (Respondent’s central
        theme as to that plea of guilty to sexual assault in the Illinois crime was that respondent was
        trying to avoid the death penalty by pleading guilty to the murder, and the plea to criminal
        sexual assault was motivated by the same thinking.)
¶ 113       Specifically, Dr. Kane noted that respondent had repeatedly insisted that the sex was
        consensual. Without evidence to the contrary (because the victim and sole witness was
        murdered), she was unable to draw a strong conclusion about the facts of what happened. On
        cross-examination, the State attempted to impeach her on this point:
                    “Q. Do you believe his statement of that offense?
                    A. Which statement?
                    Q. The statement that it was consensual.
                    A. I don’t know. There is no evidence to suggest that it wasn’t consensual, that the
                actual sex act wasn’t consensual.
                    Q. Doctor, you were deposed in this case; is that correct?
                    A. Yes.
                    Q. Isn’t it true that you characterized the respondent as an unreliable historian?
                                                     ***
                    Q. Would you characterize your answer as finding him as an unreliable historian?
                    A. Yes.
                    Q. ‘Do you believe his narrative? Answer. No.’
                    A. Right. I’m not disputing that he is an unreliable historian.”



                                                   - 19 -
¶ 114       On redirect, respondent’s counsel focused in on the fact that the question, “Do you believe
        his narrative” and the answer, “No,” were actually in response to questions about respondent’s
        recollection of the California events, not the Illinois murder.
¶ 115       In respondent’s view, the court used the deposition testimony about California to discredit
        Kane’s conclusions about the Illinois crime. But the court did not focus on the isolated question
        from Dr. Kane’s deposition. Instead, it relied on Dr. Kane’s in-court, general statement that
        “I’m not disputing that he is an unreliable historian.” Unlike the deposition statement, Dr.
        Kane’s in court testimony was not isolated to the California narrative.
¶ 116       We have no basis for finding reversible error on this point.

¶ 117                                                   IV
¶ 118        Though we affirm the judgment below in its entirety, we must comment on the lack of an
        adequate record on appeal. We have virtually no record. We have the experts’ written reports
        and the transcript of proceedings, which consisted entirely of expert testimony and counsel’s
        argument. We are told that each expert reviewed a “master file” consisting (apparently) of all
        police, court, and DOC records. That seems to be the common practice in these SVP cases,
        consisting of nothing more than the testimony of experts who rely on these “master files.” See
        Gavin I, 2014 IL App (1st) 122918, ¶ 4; Hooker, 2012 IL App (2d) 101007, ¶ 63 (commenting
        that review of “master file” appears to be common, accepted practice in SVP evaluations). But
        we do not have that master file, as it was never introduced into evidence.
¶ 119        We understand, as discussed above, that experts may rely on inadmissible evidence and
        that expert-basis evidence need not be admitted into evidence. And we understand that there is
        particular concern about allowing a jury to view some of this basis evidence (not an issue here,
        of course, where no jury was present).
¶ 120        But this case involves a man’s liberty. And not whether he should be deprived of that liberty
        to serve a prison sentence, but whether he should be confined after he served that sentence
        based on nothing more than experts’ educated predictions on what he might do if set free in
        society. So it is imperative that a reviewing court have access to the information underlying
        those critically important expert opinions.
¶ 121        After all, “an expert’s opinion is only as good as the independent evidence that establishes
        its underlying premises.” Williams, 567 U.S. at 81. “[T]he opinion of an expert is only as valid
        as the reasons or basis underlying the opinion,” and thus “a party must lay a sufficient
        foundation to establish the reliability of the reasons for the expert’s opinion.” Inman v. Howe
        Freightways, Inc., 2019 IL App (1st) 172459, ¶ 163. If the basis for the expert’s opinion is so
        uncertain that it reaches the level of pure speculation, the expert’s opinion should not even be
        admitted in the first place. Id. So it is imperative that the reviewing court be presented not only
        with the experts’ reports and opinions but also with the information on which they base their
        opinions—not for their truth but to determine whether the experts are basing their conclusions
        on reliable sources of information.
¶ 122        The “master file” on which each expert relied presumably contains any number of
        documents—internal memoranda, police reports, witness statements, affidavits, sworn trial
        testimony, court orders and opinions, and a number of different DOC documents—and not all
        of these documents are created equal in terms of reliability. To pick just one example, police
        reports are generally deemed inadmissible hearsay. Palacios v. Mlot, 2013 IL App (1st)


                                                    - 20 -
        121416, ¶ 37; Rodriguez v. Frankie’s Beef/Pasta & Catering, 2012 IL App (1st) 113155, ¶ 14.
        Unless it falls within an exception, hearsay is inadmissible “ ‘ “due to its lack of reliability.” ’ ”
        People v. Sundling, 2012 IL App (2d) 070455-B, ¶ 70 (quoting People v. Caffey, 205 Ill. 2d
        52, 88 (2001), quoting People v. Olinger, 176 Ill. 2d 326, 357 (1997)).
¶ 123        So while an expert is not prohibited from relying on an inadmissible police report, it is
        critical that the trier of fact (and the reviewing court, if necessary) scrutinize not the truth of
        that police report but whether it is a reliable and credible source on which the expert should
        rely. And quite obviously, not every police report is equally reliable; the context matters. For
        example, surely we would recognize the difference in reliability between a police report
        recounting an officer’s first-hand observations of the suspect (one level of hearsay) versus
        another report in which the officer was told by friends of the suspect that the suspect admitted
        something to them about the crime (three levels of hearsay, with perhaps the final level being
        an exception to the hearsay rule).
¶ 124        Our lack of a record prevented us from reviewing the sources of the two critical pieces of
        information on which the trial court heavily relied in assessing the credibility of the State’s
        experts’ testimony: (1) evidence that both the California and Illinois crimes involved the use
        of duct tape and (2) respondent’s infamous comment to his friends, discussing the Illinois
        crime and what he did to the victim: “I f*** her. I killed her. I f*** her again.”
¶ 125        To be fair, respondent did not claim on appeal that the sources of this information were not
        reliable. (And for good reason, as we will explain below.) This is not a complaint respondent
        is raising; this complaint is our own.
¶ 126        Though respondent did not raise this specific issue, he did challenge the sufficiency of the
        evidence on different grounds. He also claimed various trial errors that might have required us
        to review the overall strength of the State’s case to determine whether any such error was
        harmless. We found no such error, but had we done so, our ability to review the overall strength
        of the evidence would have been impeded because we would have had no idea of the source
        of the information on which the experts and trial court heavily relied—and thus we would have
        had no ability to evaluate the credibility of those experts’ testimony.
¶ 127        For example, respondent’s infamous statement about postmortem sex with the Illinois
        victim. In their trial testimony, specifically on cross-examination, the State’s experts testified
        that their knowledge of this statement came from a “Case Fact Sheet” (Dr. Schechter) or an
        “Official Statement of Facts” (Dr. Smith). Neither expert, when pressed, knew what those
        documents were or who drafted them. And neither of those documents are contained in the
        record on appeal. So we have no idea whether those documents are from first-hand knowledge,
        fourth-hand knowledge—we have no idea how many levels of hearsay they contain, much less
        who even wrote those reports. We have no idea, based solely on this record, whether that piece
        of basis evidence was even remotely reliable.
¶ 128        Given the stakes involved and the nearly exclusive role that experts play in these cases, we
        would strongly encourage the parties and the trial court in these SVP cases to include the
        “master file”—and anything else on which the experts rely—in the record on appeal. Without
        them, we are left with nothing but naked expert testimony, but not the information on which
        they relied. That information may ultimately be unnecessary to the resolution of the appeal,
        but it is far preferable to have a record and not need it than to need a record and not have it.
¶ 129        Having said all of this, and though it was ultimately unnecessary to our resolution of the
        issues on appeal, we should note that both pieces of expert-basis evidence—that duct tape was

                                                     - 21 -
        used in both the Illinois and California crimes and that respondent admitted to postmortem sex
        with the Illinois victim—came from sworn testimony at respondent’s abbreviated criminal
        trial. We know as much because we judicially notice our previous appellate decisions
        stemming from respondent’s Illinois conviction, which provided that information from the trial
        record. See People v. Montanez, No 1-01-0807 (2003) (unpublished order under Illinois
        Supreme Court Rule 23); People v. Montanez, 2013 IL App (1st) 110168-U, ¶¶ 4-5; see also
        Bank of America, N.A. v. Kulesza, 2014 IL App (1st) 132075, ¶ 21 (appellate court may
        judicially notice previous appellate decisions); Aurora Loan Services, LLC v. Kmiecik, 2013
        IL App (1st) 121700, ¶ 37 (same).
¶ 130        We would prefer to have learned this information from the record on appeal than to resort
        to matters beyond the record, even though readily capable of judicial notice. We thus strongly
        encourage the State to put these “master files” into the record, even if the trial court shields
        some or all of it from the jury’s eyes. (And if not the State, then respondent, who has the burden
        on appeal of providing a sufficient record to support his or her arguments.)
¶ 131        That recommendation aside, we have no basis to reverse the trial court’s judgment. We
        thus affirm it.

¶ 132                                        CONCLUSION
¶ 133      The judgment of the trial court is affirmed.

¶ 134      Affirmed.




                                                    - 22 -